UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05357 DWS Blue Chip Fund (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:10/31 Date of reporting period: 7/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of July 31, 2010(Unaudited) DWS Blue Chip Fund Shares Value ($) Common Stocks 99.2% Consumer Discretionary 8.3% Auto Components 0.1% Cooper Tire & Rubber Co. (a) Diversified Consumer Services 0.3% Career Education Corp.* (a) Corinthian Colleges, Inc.* (a) DeVry, Inc. Hotels Restaurants & Leisure 1.1% Starbucks Corp. (a) Household Durables 1.1% Garmin Ltd. (a) Leggett & Platt, Inc. Whirlpool Corp. (a) Internet & Catalog Retail 0.3% Liberty Media Corp. - Interactive "A"* Media 2.2% Comcast Corp. "A" (a) Liberty Media-Starz "A"* Time Warner, Inc. Washington Post Co. "B" (a) Multiline Retail 1.0% Dillard's, Inc. "A" (a) Macy's, Inc. (a) Sears Holdings Corp.* (a) Specialty Retail 2.1% Aaron's, Inc. (a) Advance Auto Parts, Inc. AnnTaylor Stores Corp.* (a) Barnes & Noble, Inc. (a) Limited Brands, Inc. Lowe's Companies, Inc. Rent-A-Center, Inc.* (a) Ross Stores, Inc. Signet Jewelers Ltd.* The Finish Line, Inc. "A" (a) TJX Companies, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* (a) Textiles, Apparel & Luxury Goods 0.1% Wolverine World Wide, Inc. (a) Consumer Staples 9.7% Beverages 0.8% Dr. Pepper Snapple Group, Inc. (a) Fomento Economico Mexicano SAB de CV (ADR) Food & Staples Retailing 2.0% Kroger Co. Wal-Mart Stores, Inc. Whole Foods Market, Inc.* (a) Food Products 4.2% Archer-Daniels-Midland Co. (a) Campbell Soup Co. Corn Products International, Inc. Del Monte Foods Co. Fresh Del Monte Produce, Inc.* (a) Hormel Foods Corp. Sanderson Farms, Inc. (a) Smithfield Foods, Inc.* (a) The Hershey Co. (a) Tyson Foods, Inc. "A" (a) Unilever PLC (ADR) Household Products 1.7% Colgate-Palmolive Co. Kimberly-Clark Corp. (a) Procter & Gamble Co. (a) Personal Products 0.5% Herbalife Ltd. Medifast, Inc.* (a) Tobacco 0.5% Lorillard, Inc. Energy 10.9% Energy Equipment & Services 3.2% Complete Production Services, Inc.* National-Oilwell Varco, Inc. Noble Corp.* (a) Oil States International, Inc.* (a) Patterson-UTI Energy, Inc. (a) Rowan Companies, Inc.* (a) Transocean Ltd.* Oil, Gas & Consumable Fuels 7.7% Anadarko Petroleum Corp. Chevron Corp. Cimarex Energy Co. (a) ConocoPhillips Marathon Oil Corp. Murphy Oil Corp. Valero Energy Corp. Financials 15.7% Capital Markets 0.8% Investment Technology Group, Inc.* Morgan Stanley The Goldman Sachs Group, Inc. Commercial Banks 2.7% CIT Group, Inc.* Comerica, Inc. Fifth Third Bancorp. Huntington Bancshares, Inc. Marshall & Ilsley Corp. PNC Financial Services Group, Inc. (a) Popular, Inc.* SunTrust Banks, Inc. (a) Webster Financial Corp. (a) Wells Fargo & Co. Consumer Finance 2.1% AmeriCredit Corp.* (a) Capital One Financial Corp. (a) Discover Financial Services Diversified Financial Services 4.0% Bank of America Corp. Citigroup, Inc.* (a) JPMorgan Chase & Co. PHH Corp.* (a) Insurance 5.8% ACE Ltd. (a) Allied World Assurance Co. Holdings Ltd. Arch Capital Group Ltd.* (a) Aspen Insurance Holdings Ltd. (a) Assurant, Inc. Axis Capital Holdings Ltd. Berkshire Hathaway, Inc. "A"* (a) 8 Berkshire Hathaway, Inc. "B"* (a) Chubb Corp. Everest Re Group Ltd. Old Republic International Corp. (a) Platinum Underwriters Holdings Ltd. (a) The Travelers Companies, Inc. (a) Real Estate Management & Development 0.1% Brookfield Asset Management, Inc. "A" (a) Thrifts & Mortgage Finance 0.2% Radian Group, Inc. (a) Health Care 15.6% Biotechnology 1.2% Amgen, Inc.* Cephalon, Inc.* Gilead Sciences, Inc.* Health Care Equipment & Supplies 0.1% Alere, Inc.* (a) Health Care Providers & Services 8.7% Aetna, Inc. Amedisys, Inc.* AmerisourceBergen Corp. Cardinal Health, Inc. Coventry Health Care, Inc.* Health Net, Inc.* (a) Humana, Inc.* McKesson Corp. UnitedHealth Group, Inc. WellPoint, Inc.* Life Sciences Tools & Services 0.3% Life Technologies Corp.* Pharmaceuticals 5.3% Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.* (a) Forest Laboratories, Inc.* Impax Laboratories, Inc.* (a) Johnson & Johnson (a) King Pharmaceuticals, Inc.* Medicis Pharmaceutical Corp. "A" (a) Novartis AG (ADR) (a) Par Pharmaceutical Companies, Inc.* Perrigo Co. (a) Industrials 9.9% Aerospace & Defense 2.8% Honeywell International, Inc. ITT Corp. Northrop Grumman Corp. Raytheon Co. Air Freight & Logistics 1.4% United Parcel Service, Inc. "B" (a) Airlines 0.3% Alaska Air Group, Inc.* (a) Southwest Airlines Co. Commercial Services & Supplies 0.5% Cintas R.R. Donnelley & Sons Co. Construction & Engineering 0.5% EMCOR Group, Inc.* (a) Shaw Group, Inc.* Industrial Conglomerates 2.1% 3M Co. (a) Tyco International Ltd. Machinery 1.1% Ingersoll-Rand PLC (a) Oshkosh Corp.* Parker Hannifin Corp. Trinity Industries, Inc. (a) Professional Services 0.3% Manpower, Inc. (a) Road & Rail 0.9% Ryder System, Inc. (a) Information Technology 18.8% Communications Equipment 0.5% Arris Group, Inc.* Cisco Systems, Inc.* Harris Corp. Tellabs, Inc. Computers & Peripherals 4.2% Apple, Inc.* Dell, Inc.* (a) Lexmark International, Inc. "A"* Seagate Technology* STEC, Inc.* (a) Western Digital Corp.* Electronic Equipment, Instruments & Components 4.7% Anixter International, Inc.* (a) Arrow Electronics, Inc.* Avnet, Inc.* Corning, Inc. Flextronics International Ltd.* (a) Ingram Micro, Inc. "A"* Jabil Circuit, Inc. Tech Data Corp.* (a) Tyco Electronics Ltd. (a) Vishay Intertechnology, Inc.* (a) Vishay Precision Group, Inc.* (a) Internet Software & Services 1.7% AOL, Inc.* (a) Google, Inc. "A"* IAC/InterActiveCorp.* (a) IT Services 4.0% Accenture PLC "A" Computer Sciences Corp. CoreLogic, Inc. (a) International Business Machines Corp. Office Electronics 0.2% Xerox Corp. Semiconductors & Semiconductor Equipment 0.9% Intel Corp. Micron Technology, Inc.* (a) Texas Instruments, Inc. (a) TriQuint Semiconductor, Inc.* (a) Software 2.6% Check Point Software Technologies Ltd.* (a) Microsoft Corp. Materials 4.5% Chemicals 3.0% Ashland, Inc. (a) CF Industries Holdings, Inc. Cytec Industries, Inc. Huntsman Corp. (a) Lubrizol Corp. Valspar Corp. (a) Construction Materials 0.2% Cemex SAB de CV (ADR) Containers & Packaging 0.0% Boise, Inc.* Metals & Mining 0.9% Barrick Gold Corp. Eldorado Gold Corp. (a) Freeport-McMoRan Copper & Gold, Inc. (a) Seabridge Gold, Inc.* (a) Paper & Forest Products 0.4% International Paper Co. MeadWestvaco Corp. Telecommunication Services 3.3% Diversified Telecommunication Services 3.2% AT&T, Inc. Verizon Communications, Inc. Wireless Telecommunication Services 0.1% Leap Wireless International, Inc.* Utilities 2.5% Electric Utilities 1.0% Duke Energy Corp. Edison International Exelon Corp. Korea Electric Power Corp. (ADR)* Progress Energy, Inc. Independent Power Producers & Energy Traders 1.2% Constellation Energy Group, Inc. NRG Energy, Inc.* (a) Multi-Utilities 0.3% Ameren Corp. DTE Energy Co. NiSource, Inc. Total Common Stocks (Cost $342,120,590) Securities Lending Collateral 26.0% Daily Assets Fund Institutional, 0.33% (b) (c) (Cost $94,849,367) Cash Equivalents 1.0% Central Cash Management Fund, 0.25% (b) (Cost $3,596,533) % of Net Assets Value ($) Total Investment Portfolio (Cost $440,566,490) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $444,077,966. At July 31, 2010, net unrealized appreciation for all securities based on tax cost was $16,029,156. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $29,524,916 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $13,495,760. (a) All or a portion of these securities were on loan. The value of all securities loaned at July 31, 2010 amounted to $92,774,195 which is 25.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At July 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 9/17/2010 70 Currency Abbreviations USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
